Citation Nr: 0200228	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for residuals of a back injury.

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1973.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that found no new and material evidence to reopen claims for 
service connection for a back injury and pes planus, 
previously denied by an unappealed rating decision dated in 
December 1976.  

In a VA Form 9 filed in June 2000, the veteran appears to 
raise a claim of entitlement to service connection for a skin 
disorder.  This matter is referred to the attention of the 
RO. 


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The evidence before the RO in December 1976 revealed no 
evidence of a back problem or injury in service, and the 
veteran's spine was normal on the service discharge 
examination. 

3.  In December 1976, the RO denied the veteran's claim for 
service connection for a back injury.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not file a notice of disagreement.

4.  The additional evidence added to the record since the 
December 1976 rating decision to the extent that it refers to 
a back injury is either cumulative or redundant and/or is not 
so significant that it must be considered to fairly decide 
the merits of the claim.

5.  The evidence before the RO in December 1976 showed that 
the veteran was found to have pes planus on the service 
entrance examination and that such did not increase in 
pathology during service.  

6.  In December 1976, the RO denied entitlement to service 
connection for bilateral pes planus with callosities.  The 
veteran was provided notice of the decision and his appellate 
rights.  He did not file a notice of disagreement.

7.  Evidence added to the record since the December 1976 
rating decision is cumulative or redundant, does not bear on 
the question of whether bilateral pes planus was aggravated 
by service, and/or is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in December 1976 denying entitlement to 
service connection for a back injury is final.  38 U.S.C. § 
4005 (1970) (recodified at 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.153 (1975) (now 38 C.F.R. § 20.1103 (2001)).

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for residuals of a back injury.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  The RO's decision in December 1976 denying entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C. § 4005 (1970) (recodified at 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. § 19.153 (1975) (now 38 C.F.R. § 20.1103 
(2001)).

4.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a bilateral pes planus.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his original claim filed in September 1976, the veteran 
reported having been treated in service for flat feet in 
Korea and Japan and for lower back pain in August 1972 at the 
U.S. Air Force Hospital in Abilene, Texas.

The veteran's service medical records that were obtained 
prior to December 1976 reflect that on the April 1969 
enlistment examination the veteran was found to have pes 
planus, Grade I.  He denied a history of foot trouble in the 
accompanying report of medical history, also dated in April 
1969.  The April 1973 separation examination report from 
Dyess Air Force Base reflects a history of foot trouble, 
referring to flat feet.  On the general physical examination 
his feet and spine were noted to be normal.  On a medical 
history questionnaire, the veteran reported a history of foot 
trouble in reference to flat feet and denied having or having 
had recurrent back pain.  He denied having been a patient in 
any type of hospital, having been advised to have any type of 
operation, and having had any illness or injury other than 
those noted.  Neither the examination report nor the medical 
history questionnaire completed by the veteran refers to a 
back injury or any back problems.  An April 1973 orthopedic 
consultation sheet, also from Dyess Air Force Base, reveals a 
history of flat feet, with some pain.  On orthopedic 
examination the veteran was found to have mild flexible pes 
planus, bilaterally, with no significant heel valgus.  All 
muscles seemed to be in excellent condition.  The examiner 
noted that the veteran's separation was a Class I separation 
and that he was qualified for worldwide duty.  

Also of record in December 1976 were reports from Newburn 
Memorial Hospital, dated in July 1976, reflecting the 
veteran's complaints of pain in both legs after picking up 
plywood at work.  The hospital records show an onset of the 
leg pain three days prior to admission.  The veteran also 
gave a history of an injury to the low back in 1973 while in 
the Air Force.  X-rays showed a straightening of the lumbar 
lordotic curvature, developmental asymmetry of lumbosacral 
apophyseal joints and un-united transverse processes at L1.  
The hospital discharge report also reflects a history of pain 
in the lumbar spine and both legs after lifting heavy 
material at work and shows a final diagnosis of muscle strain 
with small hemorrhage of the muscle of the left thigh.  

In September 1976 the veteran filed his initial claim for 
service connection for back and foot disabilities.

The report of a November 1976 VA examination reveals 
complaints of low back pain and pes planus with calluses.  
Regarding the back, the veteran stated that the pain would 
come and go and would get very bad.  He stated that he worked 
as a carpenter and that his back hurt after work.  He 
reported doing a good deal of lifting at different jobs.  He 
also stated that he had been hospitalized in Abilene for 
about four days with back trouble while in the service, but 
did not recall any specific back injury, and reported that 
his most recent hospitalization had been in Jacksonville, 
Texas, for leg pains.  The claims file was reviewed by the VA 
examiner and was noted to show X-ray evidence of a 
developmental anomaly of the lumbar spine.  The 
musculoskeletal examination revealed range of motion within 
normal limits and no evidence of spasm.  Lasegue's test 
produced low back pain on the right.  The diagnosis was mild 
back strain.  

Regarding the veteran's feet, the November 1976 VA 
examination report reveals his complaint of bumps on his 
feet, which sometimes became infected.  He described soaking 
his feet in Epsom salts and using arch supports.  He reported 
having been flat footed all his life and indicated that 
physicians in the service wanted to break his feet and reset 
them to relieve his condition.  Examination of the feet 
revealed first-degree pes planus, which involved primarily 
the transverse arch.  The veteran could stand and walk on his 
toes and heels.  There were normal calluses and in addition 
larger and somewhat tender raised callosities on the front of 
the heel and over the heads of the fifth metatarsal on the 
right.  On the left foot, a growth was noted which was 
believed to either be a possible plantar wart or a callus.  
These callosities were described as related to improper 
footwear as well as congenital pes planus.  The diagnosis was 
pes planus.  

These aforementioned service medical records and private 
hospital records were considered in the prior rating decision 
of December 1976, which found that the evidence did not show 
the service incurrence or aggravation of a bilateral pes 
planus or low back strain.  Notice was sent to the veteran on 
January 7, 1977.  He did not appeal the decision.

In June 1998, the veteran submitted a letter to the RO 
seeking to reopen his claim for entitlement to service 
connection for a back disorder, described as herniated left 
L-5, S-1 disc.  In support of this claim he submitted 
hospital records from St. Paul Medical Center, dated from 
July 1990 to August 1990.  A July 1990 record entry notes 
that in May 1990 he sustained a back injury at work when he 
was lifting a heavy object.  He experienced a "pop" in his 
lower back and had immediate low back and lower extremity 
pain.  The veteran underwent a myelogram and CT scan in July 
1990, which showed herniation of the L5-S-1 disc and a minor 
bulge at L4-5.  A plain X-ray film of the lumbar spine dated 
in August 1990 showed normal findings.  In August 1990, a 
herniated nucleus pulposus at L5-S1 was diagnosed and the 
veteran underwent hemilaminectomy and microdiskectomy.

In a June 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder.  In the veteran's October 1998 notice of 
disagreement, he asserted that service medical records were 
missing from the claims file.  Specifically, these records 
were described as being from Dyess Air Force Base and as 
reflecting treatment for a back injury between August 1972 
and September 1972.  

In May 1999, the veteran testified before a decision review 
officer at the RO.  At this hearing he indicated through his 
representative that he now wished to pursue a reopening of 
his claim for entitlement to service connection for bilateral 
pes planus.  He asserted that he believed the pes planus was 
aggravated by his duties in service, which included a great 
deal of walking on flight lines.  He also testified that he 
received outpatient treatment in service, including with 
orthotic devices, and that a doctor had recommended breaking 
his feet and resetting them.  He denied seeking any medical 
treatment for his feet after service, indicating that he 
self-treated by trimming his calluses and using arch 
supports.  Transcript.

Regarding his back disorder, the veteran testified that 
between August and September 1972 he was injured playing 
football, and was taken to Dyess Air Force Base Hospital 
where he was hospitalized approximately four days for the 
back injury.  He denied receiving physical therapy, but said 
that he had been X-rayed.  He testified that his back 
symptoms did not persist, but indicated that he had back pain 
if he moved the wrong way or did something strenuous.  He 
initially testified that he did not recall having treatment 
for back problems within the first year after discharge from 
service and that he started having back problems that 
required sporadic treatment at Newburn Memorial Hospital 
prior to his July 1976 surgery.  Subsequently, he indicated 
that he first began treatment for back problems around 
January 1974, within a year of discharge.  The hearing 
concluded with the decision review officer stating that the 
RO would attempt to obtain the records from Dyess Air Force 
Base described by the veteran and any records from Newburn 
Memorial Hospital prior to July 1976.  Transcript.  

In June 1999, the RO submitted a request for additional 
service medical records, specifically for records pertaining 
to hospitalization of the veteran at Dyess Air Force Base 
between August and September 1972.  Additional service 
medical records were furnished in response to this request, 
and the RO was advised that no other medical records were on 
file.  The additional service medical records received do not 
pertain to the veteran's back or feet.  The RO also submitted 
a request for records to East Texas Medical Center, formerly 
Newburn Memorial Hospital.  A reply submitted by East Texas 
Medical Center in June 1999 reflects that no records of 
treatment of the veteran were available.  

In December 1999, the RO sent the veteran a letter describing 
his pes planus claim as incomplete, and notified him of the 
evidence needed to complete his claim as well as the steps to 
be taken by him to do so.  The veteran did not respond to 
this letter.  

In a January 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for pes 
planus.   

At a hearing held before a decision review officer in April 
2000, the veteran's sister testified that she lived with the 
veteran and his wife around the time he injured his back in 
1972.  She testified that she believed he was hospitalized 
for back problems at Dyess Air Force Base for a few days 
around October 1972.  The veteran testified that he had foot 
problems while stationed at Kwangu Air Force Base in Korea 
and that he went to Tokyo, Japan for treatment of his feet, 
where doctors discussed breaking and resetting his feet.  He 
testified that he self-treated his feet by trimming his 
calluses.  He also testified that he injured his back when he 
was stationed at Dyess Air Force Base.  He acknowledged that 
the earliest record of treatment for his back was from 1976 
and that the next record showing treatment for back problems 
was not until July 1990.  He testified that he underwent 
medical treatment and therapy from physicians as well as 
hospitalizations for back problems between 1976 and 1990 but 
did not specify where or when this treatment took place.   
The decision review officer noted that an attempt to obtain 
additional service medical records, as well as separate 
records from Dyess Air Force Base, did not result in 
obtaining the records alleged by the veteran to have existed.  
Transcript.  

Legal Criteria-Service Connection and Finality

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted. 38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 (2001).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. § 
3.306(b) (2001).

These principles regarding presumption of aggravation apply 
to chronic diseases. Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim. 38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  

With respect to disallowed claims, VCAA provides that nothing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C.A. § 
5103A(f)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

In this case, the veteran was provided with a copy of the 
rating decisions on appeal explaining the RO's decisions in 
his claims and statements of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations, including those on finality and on new and 
material evidence.  In combination, these documents provide a 
discussion of the evidence received in support of reopening 
the claims, the basis for not reopening the claims, and the 
type of evidence that would be new and material for reopening 
the claims.  Also, the RO attempted to obtain additional 
service medical records and private medical records 
identified by the veteran.  Additionally, the veteran was 
afforded two hearings on appeal at the RO and was given the 
opportunity to submit evidence and argument in support of his 
claims and has done so.  

It is evident that all available service medical records sent 
to the NPRC were subsequently forwarded to the RO and 
associated with the claims file.  The Board is cognizant of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), dismissed on 
remand by Hayre v. Principi, 15 Vet App. 48 (2001), wherein 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre at 1331-32.  In this case, the RO did contact the NPRC 
in June 1999 and specifically requested records of claimed 
in-service hospitalization for a back injury.  Although 
additional records were obtained pursuant to that request, 
they do not pertain to either disability at issue.  The RO 
informed the veteran that the additional records refer only 
to an unrelated condition in a December 1999 statement of the 
case.  The representative's request that another attempt be 
made to obtain additional service medical records is noted; 
however, pursuant to the RO's last request for records, the 
NPRC advised that no other medical records were on file.  
Thus, it is concluded that VA has satisfied its duty to 
assist the veteran in obtaining available service medical 
records.

Based on the above, the Board finds that VA's duty to notify 
and assist the veteran has been satisfied.  The veteran has 
not identified any additional, available evidence, which the 
RO could assist him in obtaining.  Therefore, there is no 
need to remand this matter for further development or for due 
process consideration under the Veterans Claims Assistance 
Act of 2000.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As explained above, the evidence considered by the RO in 1976 
included the April 1969 entrance examination report showing 
that the veteran was found to have preexisting, Grade 1 pes 
planus, although he denied a history of foot trouble.  That 
evidence also includes an April 1973 separation examination 
report showing a history of flat feet and the veteran's 
report of a history of foot trouble in respect to the flat 
feet.  The RO also considered the April 1973 orthopedic 
evaluation report reflecting "mild" bilateral pes planus 
and the November 1976 VA examination report.  At the time of 
the November 1976 examination, more than three years after 
service, the veteran's pes planus was characterized by the 
examiner as 1st degree, essentially equivalent to the "Grade 
I" pes planus noted at service entrance.  Based on this 
evidence, the RO denied the initial claim for service 
connection, which the veteran did not appeal.  

The veteran has not submitted additional medical evidence in 
support of reopening his claim for service connection for 
bilateral pes planus.  Rather, he testified that he does not 
see doctors for this condition, but self-treats by using shoe 
inserts and trimming his calluses.  In his April 2000 hearing 
testimony, he repeated assertions made in his original claim 
filed in 1976 and at the 1976 VA examination, to the effect 
that he was treated in service in Korea and Japan for his pes 
planus and that doctors in service had recommended breaking 
and resetting his feet.  However, he did not report such 
information on the separation medical history questionnaire.  
Nevertheless, even accepting his testimony as credible for 
the purpose of determining whether it is new and material 
evidence, the Board finds that it is not.  It only reiterates 
previous statements by him that were of record at the time of 
the unappealed rating decision.  Accordingly, it is not new 
and material evidence for reopening the claim.  

Although additional service medical records were obtained 
after the prior final decision, they reflect treatment for 
unrelated conditions not involving the feet.  Thus, these 
service medical records, while new, are not material to this 
claim.  The private medical evidence submitted also does not 
pertain to pes planus.  

The only evidence additional evidence to suggest that the 
veteran's bilateral pes planus was aggravated by service is 
his own hearing testimony to that effect.  However, as 
explained above, his testimony regarding his feet is 
insufficient to reopen the claim.  The testimony that doctors 
in service had wanted to break his feet and reset them is 
redundant of statements he made when he was examined by VA in 
1976.  Additionally, his testimony that he had been unaware 
of foot problems prior to service is cumulative of evidence 
previously considered inasmuch as he denied a history of foot 
trouble on the enlistment medical history questionnaire of 
April 1969, although he was found to have pes planus on the 
enlistment examination at that time.  Inasmuch as three years 
after service the veteran was specifically found to have only 
1st degree pes planus, his testimony more than 20 years later 
as to in-service symptoms is not new and material evidence as 
to whether the preexisting disorder underwent a permanent 
increase in pathology during service and it is not sufficient 
to reopen the claim.  38 C.F.R. § 3.156(a) (2001). 

The veteran has also not submitted additional medical 
evidence in support of reopening his claim for service 
connection for residuals of a low back injury.  The evidence 
previously of record did not document any in-service back 
problems or injury.  In fact, it showed that when the veteran 
was separated from service he denied having or having had 
recurrent back pain and his spine was found to be normal.  At 
that time he also denied having been a patient in a hospital 
and having had any injuries other than those noted.   Other 
evidence on file at the time of the December 1976 rating 
decision showed hospital treatment in 1976, shortly before he 
filed his initial VA compensation claim, for a complaint of 
leg pain after recent heavy lifting at work.  At that time he 
gave a history of a low back injury during service.  X-rays 
showed some congenital/developmental anomalies and a final 
diagnosis of muscle strain with small hemorrhage of the left 
thigh.  

Although, in support of claiming service connection, the 
veteran has repeatedly stated that he received treatment at 
the Dyess Air Force Base Hospital for a back injury in around 
August/September 1972, the records obtained from the Dyess 
Air Force Base in June 1999 do not show treatment or 
hospitalization for back problems at any time during active 
duty, even though the RO specifically asked for such records.  
Aside from the additional irrelevant service medical records 
obtained, the only new medical evidence addressing back 
problems shows that the veteran injured his back in May 1990, 
while at work and was found to have a herniated nucleus 
pulposus for which he underwent a laminectomy and diskectomy 
in August 1990.  This medical evidence, while new, does not 
link the lumbar spine disorder to service or any claimed in-
service injury and is therefore not material.  The only 
evidence submitted by the veteran to suggest that his current 
back disability was incurred in service is his own hearing 
testimony to that effect.  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).    

Inasmuch as the only additional evidence since the 1976 
unappealed rating decision is either irrelevant, or redundant 
or cumulative of evidence previously on file, there is no new 
evidence, which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the low 
back or pes planus claims.  Accordingly, the Board finds that 
new and material evidence sufficient to reopen a claim of 
entitlement for service connection for residuals of a back 
injury or to reopen a claim of entitlement for service 
connection for bilateral pes planus has not been received.





ORDER

New and material evidence not having been submitted or 
secured, the claim for service connection for residuals of a 
back injury is denied.

New and material evidence not having been submitted or 
secured, the claim for service connection for bilateral pes 
planus is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

